internal_revenue_service number release date index number --------------------------------- -------------------------------- --------------------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ----------------------------------------------------- telephone number -------------------- refer reply to cc pa plr-126974-18 date april --------------------------------- -------------------- ------------------ --------------------- --------------------------------------- --------------------------------------------------------------------------------- legend estate decedent executor date date shares ---------------------------------------------------------------------------------------------------------------- percentage company company company state city operating_unit operating_unit operating_unit operating_unit operating_unit operating_unit division number number number number number ------ ------------------------------ ----------- ----------------------------------------- --------------- ---------------------- ------------------------------------------ ---------------------------------- ----------------------------------------------- --------------------------------------- --------------------------------- ------------------------------- ---------- -------- ----- ----- ----- ---- dear --------------- plr-126974-18 this letter is in response to a letter from your attorney dated date requesting several rulings under sec_6166 of the internal_revenue_code the facts as submitted reflect that decedent died on date at the time of death the trust a revocable grantor_trust held shares percentage of the company a closely_held_corporation organized in state company is currently comprised of six operating units operating_unit the operating_unit operating_unit operating_unit operating_unit and operating_unit the operations of the business units are reported on a consolidated corporate_income_tax return rulings requested the marketing activities of the operating_unit are sufficient to constitute the carrying on of a trade_or_business such that an interest therein will qualify as an interest in a closely-held business for purposes of sec_6166 the activities of operating_unit are sufficient to constitute the carrying on of a trade_or_business such that an interest therein will qualify as an interest in a closely-held business for purposes of sec_6166 the activities of the operating_unit are sufficient to constitute the carrying on of a trade_or_business such that an interest therein will qualify as an interest in a closely-held business for purposes of sec_6166 the activities of operating_unit are sufficient to constitute the carrying on of a trade_or_business such that an interest therein will qualify as an interest in a closely-held business for purposes of sec_6166 relevant authorities under sec_6166 if the value of an interest_in_a_closely_held_business that is included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the estate may elect to pay all or part of the tax imposed by sec_2001 the estate_tax liability in two or more but not exceeding ten equal installments under sec_6166 the maximum amount of tax that may be deferred is the percentage of estate_tax equal to the percentage of the adjusted_gross_estate that is comprised of the closely_held_business_amount under sec_6166 if the estate makes an election under sec_6166 the estate has up to five years from the due_date prescribed by sec_6151 to make the first installment_payment pursuant to sec_6166 an interest_in_a_closely_held_business is defined in relevant part as stock in a corporation carrying_on_a_trade_or_business if or more of the value of voting_stock of the corporation is included in the gross_estate or the corporation ha sec_45 or fewer shareholders plr-126974-18 revrul_2006_34 contains a non-exclusive list of factors that are relevant in determining whether real_property interests are interests in a closely_held_business for purposes of sec_6166 the amount of time the corporation’s employees devoted to the trade_or_business whether an office was maintained from which the activities of the corporation were conducted and whether the corporation maintained regular business hours for that purpose the extent to which the corporation’s employees were actively involved in finding new tenants and negotiating and executing leases the extent to which the corporation’s employees provided services beyond the mere furnishing of leased premises the extent to which the corporation’s employees personally arranged for performed or supervised repairs and the maintenance of property whether or not performed by independent contractors and the extent to which the corporation’s employees handled tenant repair requests and complaints although revrul_2006_34 addresses interests in real_estate the factors in the revenue_ruling are helpful in evaluating whether other interests are those of an active trade_or_business discussion ruling_request the date letter requests a ruling that the marketing activities of the operating_unit a division of operating_unit are sufficient to constitute the carrying on of a trade_or_business such that an interest therein will qualify as an interest in a closely-held business for purposes of sec_6166 according to the facts provided operating_unit is responsible for providing remarketing management and support services regarding equipment owned by operating_unit and division a division of operating_unit and equipment owned by outside lessors operating_unit has number full- time-equivalent employees that are involved in management support remarketing sale and re-lease of the equipment operating_unit has number locations and number off-site warehouse maintained where activities are conducted most lessees and customers are secured through direct activities of operating_unit and the repair of equipment is either arranged for performed by or supervised by an employee of operating_unit although revrul_2006_34 addresses interests in real_estate not in the management of personal_property the factors in the revenue_ruling are helpful in evaluating whether the employees of operating_unit are engaged in a trade_or_business operating_unit maintains several offices and a warehouse from which the employees conduct business the employees of operating_unit negotiate new leases and monitor current leases market and sell or re-lease used equipment and store and maintain equipment for sale or re-lease accordingly the activities of operating_unit constitute an active trade_or_business for purposes of sec_6166 this ruling does not address whether decedent’s interest in operating_unit qualifies as an interest in a closely-held business for purposes of sec_6166 plr-126974-18 ruling_request the date letter requests a ruling that the activities of the operating_unit a division of the company are sufficient to constitute the carrying on of a trade_or_business such that an interest therein will qualify as an interest in a closely-held business for purposes of sec_6166 the facts provide that employees of operating_unit are involved in day-to-day operations management and maintenance of commercial class properties operating_unit has number full-time-equivalent employees that work out of company offices in city state the employees of operating_unit find new tenants negotiate and execute leases arrange for perform and supervise property repairs and maintenance and handle tenant repair and maintenance requests and complaints additionally the employees hire and supervise independent contractors for substantial repairs and capital improvements and services such as snow removal landscaping security janitorial and cafeteria services applying the factors discussed in revrul_2006_34 operating_unit has a significant number of full-time employees that are involved in the day-to-day operations management and maintenance of real_estate therefore the activities of operating_unit constitute the carrying on of a trade_or_business for purposes of sec_6166 ruling_request the date letter requests a ruling that the activities of operating_unit which operates under a holding_company the sole member of which is company are sufficient to constitute the carrying on of a trade_or_business such that an interest therein will qualify as an interest in a closely-held business for purposes of sec_6166 the facts given provide that the operating_unit has number full-time equivalent non-owner employees overseeing all facets of construction and supervising operations of company an independent property management firm applying revrul_2006_34 to this situation it appears that company is acting as an independent_contractor of operating_unit the use of independent contractors to perform work does not prevent the business activities from rising to the level of the conduct of an active trade_or_business provided that the third-party activities do not reduce the activities of the corporation to merely holding investment_property from the facts provided operating_unit involves non-owner employees of company actively overseeing construction of the subject properties and actively supervising the actions of company therefore the activities of operating_unit constitute the carrying on of a trade_or_business for purposes of sec_6166 this ruling does not address whether decedent’s interest in the operating_unit qualifies as an interest in a closely-held business for purposes of sec_6166 this ruling does not address whether decedent’s interest in the operating_unit unit qualifies as an interest in a closely-held business for purposes of sec_6166 plr-126974-18 ruling_request the date letter requests a ruling that the activities of operating_unit the sole member of which is company are sufficient to constitute the carrying on of a trade_or_business such that an interest therein will qualify as an interest in a closely-held business for purposes of sec_6166 the facts presented provide that operating_unit relies on company their hotel management company to operate and manage the subject hotel and restaurant operating_unit has no ownership_interest in company however the facts provide that even though company operates maintains services and improves the hotel employees of operating_unit are involved in a daily basis in all aspects of the management and food service of the hotel applying revrul_2006_34 to this situation it appears that company is acting as an independent_contractor of operating_unit the use of independent contractors to perform work does not prevent the business activities from rising to the level of the conduct of an active trade_or_business provided that the third-party activities do not reduce the activities of the corporation to merely holding investment_property even though company is involved in the management of the hotel operating_unit is not merely holding an investment_property therefore the activities of operating_unit constitute the carrying on of a trade_or_business for purposes of sec_6166 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling does not address whether decedent’s interest in operating_unit qualifies as an interest in a closely-held business for purposes of sec_6166 plr-126974-18 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely francis m mccormick senior technician reviewer procedure administration
